•— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered October 19, 1981, convicting him of criminal possession of a forged instrument in the second degree, upon a guilty plea, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. By letter dated August 30,1982, counsel advised defendant that there were no viable issues and requested defendant to inform him of any issues he might desire to raise. No response to that letter was received. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.